Dismissed and Memorandum Opinion filed February 23, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00870-CV

                                 O.A.O., Appellant

                                         V.
                                 R.S.O., Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-76763

                          MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed October 13, 2020. No
post-judgment motion was filed. Appellant’s notice of appeal was filed December
21, 2020. The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Texas Rule of Appellate Procedure 26.3.

      On January 12, 2021, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      Accordingly, we dismiss the appeal.



                                   PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Hassan.




                                          2